201 S.E.2d 709 (1974)
20 N.C. App. 522
In the Matter of Cedric STEELE, Juvenile.
No. 7426DC67.
Court of Appeals of North Carolina.
January 16, 1974.
*711 Atty. Gen. Robert Morgan by Associate Atty. William Woodward Webb and Asst. Atty. Gen. Parks Icenhour, Raleigh, for the State.
Donald S. Gillespie, Jr., Charlotte, for Juvenile Appellant.
CAMPBELL, Judge.
The appellant asserts that there was error in the trial for that the trial court did not make sufficient findings of fact in order to adequately dispose of the case. The appellant asserts that before disposing of the case, the trial judge should make an in-depth study of available home or community resources before committing a juvenile to the Board of Youth Development; that such a study is contemplated by the statute, G.S. § 7A-286, and that the court order should reveal that such a study has been made and that complete findings of fact to this effect should be incorporated in the order. We agree that the statute gives the trial judge ample tools to make a study in order to dispose of the case "to provide such protection, treatment, rehabilitation or correction as may be appropriate in relation to the needs of each child subject to juvenile jurisdiction and the best interest of the State." We do not think, *712 however, that it is incumbent upon the trial judge to incorporate detailed findings of fact in his order. We think the order in the instant case was adequate and was supported by the evidence.
No error.
HEDRICK and BALEY, JJ., concur.